      Case 2:19-cv-00227-RMP      ECF No. 73   filed 01/07/21   PageID.841 Page 1 of 2



1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

2                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Jan 07, 2021
3                                                                       SEAN F. MCAVOY, CLERK



4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     JAINA BLEDSOE, a single woman,
                                                  NO: 2:19-CV-227-RMP
8                               Plaintiff,
                                                  ORDER OF DISMISSAL WITH
9           v.                                    PREJUDICE

10    FERRY COUNTY, WASHINGTON
      et al.,
11
                                Defendants.
12

13
            BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss, ECF
14
     No. 72. The stipulation is filed pursuant to Federal Rule of Civil Procedure
15
     41(a)(1)(A)(ii) and in consideration of a settlement reached by the parties. The
16
     Court has reviewed the record and files herein and is fully informed.
17
           Accordingly, IT IS HEREBY ORDERED:
18
           1.    The parties’ Stipulated Motion to Dismiss, ECF No. 72, is
19
     GRANTED.
20
           2.    This matter is hereby DISMISSED with prejudice.
21
           3.    All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00227-RMP      ECF No. 73   filed 01/07/21   PageID.842 Page 2 of 2



1          4.     All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, provide copies to counsel, and close this case.

4          DATED January 7, 2021.

5
                                                s/ Rosanna Malouf Peterson
6                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
